Citation Nr: 1200200	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include posttraumatic stress disorder, on the basis of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in July 2011.  The appellant and her daughter testified before the Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The April 17, 2009 Board decision granting service connection for an acquired psychiatric disability other than dementia, variously diagnosed as PTSD and anxiety disorder with features of PTSD, was issued after the Veteran's death in July 2008. 

2.  The Veteran's in-service stressor related to providing assistance to crewmembers from the U.S.S. Oriskany in October 1966 during a fire has been sufficiently corroborated.  

3.  An acquired psychiatric disorder other than dementia/Alzheimer's, to include PTSD, is related to the Veteran's period of active service and a corroborated stressor.  


CONCLUSIONS OF LAW

1.  Vacatur of the April 17, 2009 Board decision that addressed the issue of entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and PTSD is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 
  
2.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include PTSD, on the basis of accrued benefits, are met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107, 1521 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  With respect to the appellant's claim of entitlement to service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include PTSD, on the basis of accrued benefits, the Board is taking action favorable to the appellant by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Vacatur 

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

A death certificate associated with the claims file indicated that the Veteran died in July 2008.  At that time, the Veteran had a pending claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Unaware of the Veteran's death, the Board subsequently issued a decision dated April 17, 2009 which granted service connection for an acquired psychiatric disability other than dementia, variously diagnosed as PTSD and anxiety disorder with features of PTSD.  However, veterans' claims do not survive their deaths as a matter of law.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  And, an appeal on the merits of this issue had become moot by virtue of the Veteran's death.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  
  
Accordingly, the April 17, 2009 Board decision addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is vacated and a new decision will be entered as if the April 17, 2009 decision by the Board had never been issued.

II.  Accrued Benefits Claim

As noted above, the Veteran died in July 2008 at the age of 62.  At the time of his death, the Veteran had a pending claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  38 C.F.R. § 3.1000(a)(1),(4).
While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink, 102 F.3d at 1242.  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 
 
The statute concerning accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in July 2008.  Accordingly, the former provisions concerning accrued benefits apply.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2008), service connection for certain disabilities, including psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service. 

According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2008).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  This amendment is not applicable in the current case because the Veteran died in July 2008.    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records are negative for any diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD.  The record does not reflect, and the Veteran did not allege, engaging in combat with the enemy.  Service personnel records reflect that the Veteran served on the U.S.S. Franklin D. Roosevelt from August to December 1966.  In October 1966, the U.S.S. Franklin D. Roosevelt gave medical assistance to the U.S.S. Oriskany following a fire in which 44 crewmembers from the U.S.S. Oriskany were killed and several others injured.  The Veteran contended that his psychiatric disorder, claimed as depression, anxiety, and PTSD, was related to his witness of and involvement in this incident, among others.  In light of the evidence of record, including the Veteran's service personnel records and unit histories, this stressor has been sufficiently corroborated.  

The Veteran was treated for depression, mood swings, anxiety, and anger problems beginning in March 2000.  See treatment notes from D.G., M.D.

The Veteran presented to C.H., M.D. in January 2003 for an evaluation related to memory loss.  The Veteran's wife indicated that the Veteran experienced a gradual memory decline over the past four years.  The Veteran's past medical history was significant for depression and labile anger control.  The Veteran took Buspar and Paxil for the past two years, but his wife indicated that his memory problems predated use of these medications.  The impression was cognitive impairment, probable dementia.  

The Veteran also underwent a private psychological evaluation in January 2003.  The Veteran reported memory difficulties since service.  The Veteran stated that he was traumatized by the loss of "quite a few" airmen whose planes he serviced while aboard the U.S.S. Roosevelt off of the coast of Vietnam.  The Veteran also reported flashbacks from wartime experiences and was noted to be "close to tears" when recalling these events.  The Veteran's past medical history was significant for depressed and anxious mood.  According to J.B., Ph.D., the Veteran had a significant degree of cognitive failing, consistent with dementia.  Dr. B. also noted that the Veteran seemed traumatized by the events he experienced in Vietnam and that he held back much emotion related to these early experiences.   
In a follow-up note dated February 2003, Dr. H. noted that the Veteran underwent extensive psychometric testing.  The results of this testing revealed cognitive impairment representative of dementia, but a diagnosis of Alzheimer's disease was not made.  Evidence of depression and anxiety was also noted.  The Veteran was prescribed a trial dose of Aricept.  The Veteran sought additional private care from Dr. H. in April 2003.  Although the Veteran's wife noted some improvement on Aricept, his memory and orientation tended to be variable.  The impression was dementia, probable Alzheimer's disease.  A follow-up appointment in September 2003 diagnosed degenerative dementia.  Dr. H. also noted that the Veteran's anger issues were not so profound as to warrant more potent medication, but the possibility was not ruled out in the future.  Alzheimer's disease was diagnosed in April 2005. 

In September 2005, the Veteran sought care from D.G., M.D.  The Veteran was able to recall his Vietnam record, but he had poor short-term memory and his wife provided the pertinent history.  The Veteran's wife wondered whether the Veteran might have PTSD.  The Veteran's past medical history was significant for Alzheimer's disease since 2003 as well as depression and belligerence with Alzheimer's disease.  Dr. G. also noted that the Veteran's history was significant for "?PTSD - Vietnam."  The impression was premature Alzheimer's disease.     

Associated with the claims file is a September 2005 statement from Dr. G. in which Dr. G. stated that the Veteran had a current diagnosis of premature Alzheimer's disease.  Prior to this diagnosis in 2003, Dr. G. stated that the Veteran exhibited symptoms and signs of PTSD based on anxieties, nightmares with cold sweats, and an episode of depression.  Dr. G. attributed these symptoms to his period of active service in Vietnam aboard the U.S.S. Franklin D. Roosevelt.       

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination in January 2006 to assess the nature and etiology of the Veteran's psychological disorders.  The impression was dementia with behavior disturbance, and anxiety disorder, not otherwise specified, with features of PTSD.  The VA examiner opined that it was "at least as likely as not" that the Veteran's anxiety problems were caused by his service in the Navy.  The experiences referred to include a relatively detailed account of the fire on the U.S.S. Oriskany, and the Veteran was reported to have become tearful when talking about this event.  The examiner noted that the Veteran's dementia made it more difficult for him to control his symptoms of anxiety and frustration.  In addition, the examiner noted that the Veteran's dementia-related memory problems significantly confounded an accurate assessment of the Veteran's current and past level of functioning with respect to his experiences in the Navy.  The examiner also noted that the Veteran had difficulty controlling his temper in recent years, but this was attributed to the Veteran's dementia-related issues.  

In August 2006, A.A., Ph.D. diagnosed PTSD due to the Veteran's in-service experiences off the coast Vietnam during the Vietnam War.  By history, Dr. A. wrote that one of the Veteran's worst traumatic experiences was his involvement in the rescue and recovery operation of servicemen caught in the big explosion that occurred on the U.S.S. Forrestal.  (The Board acknowledges that, as the Veteran had indicated on many previous occasions, the rescue effort in which he took part occurred on the U.S.S. Oriskany and that as of August 2006, it was well-documented that the Veteran was experiencing severe dementia, and he was likely vulnerable to confusion between the two well-known events). 

The preponderance of the evidence supports a finding of service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include PTSD, on an accrued benefits basis.  Although the Veteran's service treatment records were negative for any diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD, the Veteran reported being essentially traumatized since service as a result of in-service incidents.  The Board finds the Veteran's statements in this regard to be highly credible and consistent with the circumstances, conditions, or hardships of the Veteran's service, especially in light of the corroborated stressor involving the U.S.S. Oriskany.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a), Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

The record also makes clear that the Veteran's symptoms of depression and anxiety were not formally recognized until sometime in early 2000.  Thereafter, private and VA assessments performed in January 2003, September 2005, January 2006, and August 2006 attributed the Veteran's psychiatric disabilities other than dementia or Alzheimer's disease, to include PTSD, to his period of active service aboard the U.S.S. Franklin D. Roosevelt, and in particular, to his witness of and involvement in the rescue operations of the U.S.S. Oriskany, a corroborated stressor.  The Board finds these examination reports, especially the January 2003 private assessments to be highly probative on the issue of service connection because these assessments were performed prior to the filing of the Veteran's service connection claim as well as prior to the diagnosis of dementia and/or Alzheimer's disease.  

The Board also finds highly probative the January 2006 VA C&P examination report in that the examiner attributed the Veteran's anxiety disorder to service despite the fact that the Veteran's dementia-related memory problems significantly confounded an accurate assessment of the Veteran's current and past level of functioning with respect to his experiences in the Navy.  In reaching this conclusion, the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history).  Furthermore, there is no evidence of record to refute the conclusions drawn by VA and private examiners with respect to the etiology of the Veteran's acquired psychiatric disorders other than dementia/Alzheimer's disease, to include PTSD, and their positive relationship to service.         
  
Resolving all reasonable doubt in the appellant's favor, service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include PTSD, is warranted on the basis of accrued benefits.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

The April 17, 2009 Board decision granting service connection for an acquired psychiatric disability other than dementia, variously diagnosed as PTSD, and an anxiety disorder with features of PTSD, is vacated.

Service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include posttraumatic stress disorder, on the basis of accrued benefits, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant also contends that the Veteran's psychiatric disabilities contributed to cause the Veteran's death in July 2008.  The Veteran died in July 2008 at the age of 62.  The death certificate listed the immediate cause of death as Alzheimer's disease.  No underlying causes or other significant conditions were listed on the death certificate.
  
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion). 
 
Given the complexity of this claim, VA requested an opinion in connection with the appellant's claim of entitlement to service connection for the cause of the Veteran's death in March 2010.  According to the examiner, Alzheimer's disease is not caused or aggravated by PTSD/anxiety disorder.  Rather, Alzheimer's disease is a deterioration of the brain secondary to aging.  The examiner further indicated that PTSD/anxiety disorder would not hasten the Veteran's death due Alzheimer's disease.  Accordingly, it was "more likely than not" that the Veteran's service-connected disabilities did not lead or contribute to his death from Alzheimer's disease.  

The Board finds this examination report to be inadequate for evaluation purposes because the examiner (1) failed to provide an opinion on the relationship of the Veteran's fatal Alzheimer's disease to service on a direct basis; and (2) provided scant rationale regarding the extent to which a service-connected disability contributed to cause his death, if at all.  In this context, it is noted that a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  On remand, the RO must return the Veteran's claims file to the examiner who provided the March 2010 opinion.  If this examiner is available, the examiner is asked to provide an addendum to the March 2010 opinion to address these issues.

At the time of his death, the Veteran had a pending claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As noted immediately above, service connection for an acquired psychiatric disorder other than dementia/Alzheimer's disease, to include PTSD, is granted on the basis of accrued benefits.  The appellant should also be afforded an opportunity on remand to identify or submit any additional pertinent evidence in support of this claim, including any and all outstanding clinical records and terminal hospital reports pertaining to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of this claim, including any and all outstanding clinical records and terminal hospital reports pertaining to treatment of the Veteran.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  After the above development is completed, the RO must return the Veteran's claims file to the examiner who provided the March 2010 opinion.  If this examiner is available, the examiner is asked to provide an addendum to the March 2010 opinion to address the following:

* Whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the clinical onset of the Veteran's Alzheimer's disease was during his period of active military service or within one year after discharge from service.

* If the response to the question above is negative, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's Alzheimer's disease is related to the Veteran's period of active military service.  The examiner is asked to comment on the significance, if any, of the Veteran's January 2003 statement in which he reported memory problems since service.

* If the response to the question above is negative, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's fatal Alzheimer's disease was caused by a service-connected disability.  If the Veteran's fatal Alzheimer's disease was not caused by a service-connected disability, was it aggravated (i.e., permanently worsened) beyond the natural progress of the disease by a service-connected disability?

* If the response to the question above is negative, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that a service-connected disability contributed to cause his death.  In this context, it is noted that a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  In addition, although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is still for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If this examiner that provided the March 2010 examination report is unavailable, VA must obtain the opinions requested in action paragraph number "2" immediately above from another appropriate examiner.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  After the requested addendum/opinion has been completed, the addendum/opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum/opinion must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


